         Case: 3:21-cv-00123-wmc Document #: 8 Filed: 03/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DEREK J. DEGROOT,

          Plaintiff,                                                      ORDER
    v.
                                                                Case No. 21-cv-123-wmc
 TONY EVERS, et al.

          Defendants.


         Plaintiff Derek J. DeGroot, a prisoner in the custody of the Wisconsin Department of

Corrections, has submitted a proposed civil action under 42 U.S.C. § 1983. Plaintiff has

submitted a $350 check, which is the filing fee amount for litigants granted indigent status.

Plaintiff has also filed a motion for leave to proceed without prepaying the fee and a certified

copy of a recent six-month trust fund account statement. After considering the motion and

supporting documentation, the court concludes that plaintiff qualifies for indigent status.

         Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.




                                             ORDER

         IT IS ORDERED that,

         1.      The motion filed by plaintiff Derek J. DeGroot for leave to proceed without

prepayment of the filing fee is GRANTED.
        Case: 3:21-cv-00123-wmc Document #: 8 Filed: 03/05/21 Page 2 of 2




       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once

the screening process is complete, a separate order will issue.




               Entered this 5th day of March, 2021.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
